 

Exhibit 10.2(e)

 

February 19, 2014

[Debenture Holder’s Name]

 

Re: Amended and Restated 8% Convertible Debenture Conversion Letter Agreement

 

Dear ____:

 

We are offering holders of the Innovus Pharmaceuticals, Inc. (“Innovus” or the
“Company”) Amended and Restated 8% Convertible Debenture, dated November 11,
2013 (the “Debenture”), with the opportunity to do a one-time conversion of the
outstanding principal and interest under the Debenture at a conversion rate of
$0.40 per share of common stock of the Company.

 

If you would like to participate in this conversion process, please (1) sign
this letter agreement below and (2) please surrender the Debenture,
appropriately endorsed to us at 9171 Towne Centre Drive, Suite 440, San Diego,
CA 92122 accompanied by your written notice to us setting forth the names or
names (with addresses(es)) in which the common stock of Innovus shall be issued
and registered on the books of the Company. The Debenture shall be marked
cancelled on the books of the Company as of the date hereof, whether or not
surrendered.

 

As of the date hereof, the principal and accrued interest under the Debenture is
$______ and will convert into ______ shares of our common stock.

 

If you would like to convert into shares of the Company’s common stock as
described above, please sign below.

 

Once you convert as described herein, your Debenture will terminate in its
entirety as of the date hereof.

 

Please scan this document back to me at ldillen@innovuspharma.com or fax it back
to us at 858-356-9452.

 

Kind Regards,

 

/s/LYNNETTE DILLEN

 

Lynnette Dillen

Executive Vice President, Chief Financial Officer

Innovus Pharmaceuticals, Inc.

 

I, hereby, agree to be bound by the terms and conditions of this letter
agreement:

 

_________________________________

[Debenture Holder’s name]

 

cc. Dr. Bassam Damaj

President and CEO

 

Randy Berholtz, Esq.

Acting General Counsel and Secretary

 

1

 

 

Schedule of Debenture Holders

 

This schedule is being provided pursuant to Item 601 of Regulation S-K.

 

   Outstanding Principal       Original Principal Amount  Name of Holder  and
Interest ($)   Common Stock Issued   (in U.S. dollars)                Wallace T.
Boyack  $87,219    218,048   $74,667  Vivian Liu  $58,405    146,014   $50,000 
Walid Chehab  $23,362    58,405   $20,000  Henry Esber, PhD. (2102)  $15,185  
 37,964   $13,000  Henry Esber, PhD. (2013)  $76,122    190,304   $70,000  Ziad
Mirza  $5,841    14,601   $5,000  Bassam Damaj  $476,165    1,190,411  
$452,728 

 

2

 